DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election with traverse of Group II (semiconductor device), species ‘Device_A’, reflected in claims 8-15 in the reply filed on 12/07/2022 is acknowledged. Claims 1-7, 16-29 are cancelled and claims 30-31 are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to the nonelected group. 
Applicant's election with traverse is acknowledged. The applicant doesn’t mention any reason of traverse.  
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020 follows the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
 
Drawings
The drawings filed 11/17/2020 appears to be acceptable.

Claim Objections
Claim 8 is objected and the examiner suggests the following amendments:
8.  A high voltage edge termination structure for a power semiconductor device, comprising:
a semiconductor body of a first conductive type;
a junction termination extension (JTE) region of a second conductive type formed in the semiconductor body, wherein the JTE region is adjacent to an active region of the power semiconductor device;
a plurality of lightly doped regions of the second conductive type formed in the JTE region adjacent to an upper surface of the JTE region; and
a heavily doped channel stop region of the first conductive type formed in the semiconductor body, wherein the heavily doped channel stop region is spaced apart from the JTE region.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over MOCHIZUKI et al. (US 20160218187 A1) in view of TAWARA et al. (US 20220190114 A1).

Regarding independent claim 8, MOCHIZUKI et al. teach “A high voltage edge termination structure for a power semiconductor device (fig. 1; ¶¶ 0040-0042), comprising:
a semiconductor body (22) of a first conductive type (n);
a JTE region (26) of a second conductive type (‘p-type high-concentration regions 27’, ¶ 0042) formed in the semiconductor body (22), wherein the JTE region (26) is adjacent to an active region (accommodating elements 13, 15) of the power semiconductor device;
a plurality of lightly doped regions (28, ‘a plurality of p-type low-concentration regions 28, ¶ 0042) of the second conductive type (p) formed in the JTE region (26) adjacent to an upper surface of the JTE region (26); and
…….”.

But MOCHIZUKI et al. are silent upon the provision of wherein 
a heavily doped channel stop region of the first conductive type formed in the semiconductor body, wherein the heavily doped channel stop region is spaced apart from the JTE region.

However, TAWARA et al. teach a similar device (fig. 3), wherein a heavily doped channel stop region (43) of the first conductive type (n) formed in the semiconductor body (33), wherein the heavily doped channel stop region (43) is spaced apart from the JTE region (40).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of MOCHIZUKI et al. and TAWARA et al. to include channel stop region according to the teachings of TAWARA et al. with a general motivation of suppressing the electrical formation of a parasitic transistor.

Regarding claim 9, MOCHIZUKI et al. and TAWARA et al. further teach, “The high voltage edge termination structure of claim 8, wherein the first conductivity type is N-type, and the second conductivity type is P-type (MOCHIZUKI et al.)”.

Regarding claim 10, MOCHIZUKI et al. and TAWARA et al. further teach, “The high voltage edge termination structure of claim 8, wherein a lateral width of the lightly doped regions (28, MOCHIZUKI et al.) becomes larger along a direction toward the heavily doped channel stop region (43, TAWARA et al.).

Regarding claim 11, MOCHIZUKI et al. and TAWARA et al. further teach, “The high voltage edge termination structure of claim 8, wherein a space (27, MOCHIZUKI et al.) between the lightly doped region (28) in a vicinity of the active region and the active region is greater than a space between the neighboring lightly doped regions (28)”.

Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over MOCHIZUKI et al. and TAWARA et al. as applied to claim 8 as above, and further in view of Brandt et al. (US 20200266269 A1).

Regarding claim 12, MOCHIZUKI et al. and TAWARA et al. teach all the limitations described in claim 8.
But MOCHIZUKI et al. and TAWARA et al. are silent upon the provision of wherein “The high voltage edge termination structure of claim 8, further comprising a plurality of field plates, formed on the JTE region”.
However, Brandt et al. teach a similar device comprising JTE and field plates (¶ 005).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of MOCHIZUKI et al., TAWARA et al. and Brandt et al. to include field plates according to the teachings of Brandt et al. with a general motivation of controlling electric field.

Regarding claim 13, MOCHIZUKI et al., TAWARA et al. and Brandt et al. further teach, wherein the field plates are made of a metal material (Brandt et al., ¶ 0005).

Regarding claim 15, MOCHIZUKI et al., TAWARA et al. and Brandt et al. further wherein the field plates are made of N-type poly silicon (Brandt et al., ¶ 0005).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over MOCHIZUKI et al., TAWARA et al. and Brandt et al. as applied to claim 12 as above, and further in view of YAMANOBE et al. (US 20190259873 A1).

Regarding claim 14, MOCHIZUKI et al., TAWARA et al. and Brandt et al. teach all the limitations described in claim 12.
But MOCHIZUKI et al., TAWARA et al. and Brandt et al. are silent upon the provision of wherein the field plates are made of P-type poly silicon.
However, YAMANOBE et al. teach field plates made of p-type poly silicon (¶ 0024).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of MOCHIZUKI et al., TAWARA et al., Brandt et al. and YAMANOBE et al. to include a field plate made of P-type poly silicon. when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.



Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817